INDUSTRIAL LEASE (TRIPLE NET) Basic Lease Information Date: November 1, 2014 Landlord: treet, LLC. Tenant: Steiner-Atlantic Corp. Premises (Section 1.1): The space(s) in the building(s) outlined in Exhibit A, containing approximately 27,000 square feet (more or less) of building area, the street addresses of which are known as th Street, th Street and th Street, Miami, FL 33138 Property (Section 1.1): The land and the building(s) outlined in Exhibit A, containing approximately 27,000 square feet (more or less) of total building area, located at th Street, th Street and th Street, Miami, FL 33138 comprising three continuous buildings and their parking areas. Term (Section 2.1): 3 Years Commencement Date (Section 2.1): November 1, 2014 Expiration Date (Section 2.1): October 31, 2017 Monthly Base Rent (dollars per month) (Section 3.1(a)): 100% Lease Year 1 $ 10,275.00 Lease Year 2 $ 10,580.00 Lease Year 3 $ 10,900.00 Tenant's Percentage Share (Section 3.1(b)): 100% Initial Additional Monthly Rent Estimate (dollars per month) (Section 3.2): $ Security Deposit (Section 3.3):
